PER CURIAM.
This is an appeal from a judgment on the pleadings under Rule 1.140(c), RCP, 30 F.S.A. The judgment was for defendant State Farm Mutual Automobile Insurance Company. It is our view that,the .pleadings did not authorize a termination of the proceedings by this procedure. See City of Pompano Beach v. Oltman, Fla.App.1969, 228 So.2d 610 and Butts v. State Farm Mutual Automobile Ins. Co., Fla.App.1968, 207 So.2d 73. For this reason, the judgment is reversed. This opinion and decision does not pass on the correctness of the trial judge’s interpretation of the insurance policy here involved.
Reversed.
REED, C. J., MAGER, J., and CARLTON, CHARLES T., Associate Judge, concur.